Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09 December 2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to the rejections of record under 35 U.S.C. 103 have been considered and are persuasive since the carbon buckypaper layers of Manthiram (US 2017/0092954 A1) do not include a metal oxide or a metal sulfide active material. Therefore, these rejections have been withdrawn. However, a new ground of rejection is made below in view of Duong (US 2015/0303481 A1).

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 6-7, and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duong (US 2015/0303481 A1), cited on the IDS filed 11 September 2020.
Regarding Claim 1, Duong teaches a multilayer electrode film (cathode first electrode 102, see figure 1 and [0072]) comprising: a first active layer (first electrode film 112) comprising a first active material and a first binder formed into a first self-supporting film (see [0078] indicating a free-standing film that is calendared before being laminated on a current collector, the calendaring reading on the instant application’s definition of “self-supporting” recited in instant [0025]), wherein the first active material comprises a metal oxide or metal sulfide (see [0082] indicating active materials of a lithium metal oxide and/or a lithium sulfide and binders); and a second active layer (second electrode film 114) comprising a second active material and a second binder formed into a second self-supporting film (see again [0078]), wherein the second active material comprises a metal oxide or metal sulfide (see again [0082]); wherein the first and second self-supporting films are stacked to form the multilayer electrode film (see figure 1, noting that the claim does not preclude the current collector 108 between the two free-standing electrode films 112 and 114); and wherein the multilayer electrode film is a free-standing film (see [0072] indicating that the electrode films are themselves free-standing and [0076] indicating that the current collector 108 may be a metal foil, which is also free-standing; therefore, the multilayer structure formed by the active layers and the current collector therebetween form a free-standing multilayer electrode film).
Regarding Claim 6, Duong further teaches a third active layer (either of the anode electrode 102 films 112 or 114) comprising a third active material (see [0084]) and a third binder (see [0085]-[0089]).
Regarding Claim 7, Duong further teaches that at least one of the first active material and the second active material comprises at least one of sulfur and a material including sulfur (see [0082] indicating that the cathode active material may be lithium sulfide).
Regarding Claims 35-38, Duong further teaches that the active materials comprise lithium metal oxide selected from the group consisting of lithium nickel manganese cobalt oxide (NMC), lithium manganese oxide (LMO), lithium iron phosphate (LFP), lithium cobalt oxide (LCO), and/or lithium nickel cobalt aluminum oxide (NCA) (see [0082]).

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Duong as applied to Claim 1 above.
Duong further teaches that the multilayer electrode film (first electrode 102) includes two active layers (electrode films 112 and 114) that each have a thickness of about 60 µm to about 1,000 µm (see [0077]). Therefore, the collective thickness of the multilayer electrode film is necessarily from 120 µm to 2,000 µm, which overlaps with the claimed range of at least about 200 µm and a prima facie case of obviousness exists.

Claims 3-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Duong as applied to Claim 1 above, in view of Kim (US 2014/0363736 A1), newly cited.
Regarding Claims 3-5, Duong further teaches multiple active material compositions (see [0082]) and multiple binder material compositions (see [0079]-[0081]) as well as ranges of relative amounts of both active material and binder material within each of the two electrode films forming the cathode (see [0083]). Duong does not explicitly indicate that the compositions of the first active layer and the second active layer are necessarily the same or different from each other.
Kim also teaches a secondary battery (see figure 1 showing lithium secondary battery 500) including a cathode with multiple active material layers (cathode active material layers 11 and 12) stacked on a current collector (cathode current collector 10). The active material layers have different compositions that are tailored specifically such that the first active material layer has high output characteristics and the second active material layer has high capacity characteristics respectively (see abstract). Given that Duong appreciates having multiple electrode films for each collective electrode and Kim motivates one of ordinary skill in the art to combine multiple active material layers on the same surface of a current collector, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tailor the same or different material compositions or relative amounts of active material and binder based on the inherent properties of each component and the intended purpose of the formed battery.
Regarding Claims 8-11 and 13, Duong further teaches a current collector (current collector 108) comprising a first side and a second side (a top and a bottom as shown in figure 1), but Duong teaches that the multilayer electrode film is laminated symmetrically with one electrode film directly onto each side of the current collector without an intervening adhesive (see [0092] indicating that the first binder component within the electrode active material layer includes an adhesive, which would be expected to prevent the need for an intervening adhesive during the lamination process described in [0078]), rather than multiple layers being laminated to the first side and multiple layers being laminated to the second side as required by the claims.
However, Kim also teaches a secondary battery (see figure 1 showing lithium secondary battery 500) including a cathode (100), where the cathode includes a current collector (20) with active material layers laminated on both the upper and lower surfaces thereof (first cathode active material layer 11 and second cathode active material layer 12, see figure 1 showing the lamination on both surfaces of the current collector), where each surface of the current collector includes two distinct active material layers, each having different properties that are tailored to different purposes (see abstract indicating that a first active material layer is designed to have high output characteristics and second active material layer is designed to have high capacity characteristics, see also [0019] indicating different active material compositions for the active material layers). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the active material layers of Duong, which only include a single active material layer on each surface of the current collector, with the teachings of Kim resulting in a cathode with multiple active material layers on each surface of the current collector in order to simultaneously improve high output and high capacity characteristics as well as initial efficiency (see Kim [0014]).
Regarding Claim 12, Duong further teaches that each surface of the current collector is coated with the same polarity active material (i.e. the first electrode 102 includes two cathode active material layers and the second electrode 104 includes two anode electrodes) rather than opposite polarities as claimed. However, given that Duong teaches that the anode active material layers are also free-standing (see [0078]-[0079]) and Kim also teaches multiple anode active material layers being laminated in succession on the same surface of an anode current collector (see figure 1 showing a first anode active material layer 13 and a second anode active material layer 14 on the same surface of the anode current collector 20), it would have been obvious to one of ordinary skill in the art to utilize a bipolar electrode structure where opposite polarity electrode films are laminated on opposing surfaces of the current collector in order to electrically connect the finished electrode stack in series rather than in parallel.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim (US 2018/0006291 A1), which is relevant particularly to Claim 6 regarding a third active material layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723